Citation Nr: 1036012	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  99-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability to 
include ischemic heart disease to include as a result of exposure 
to herbicides and secondary to post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial higher rating for PTSD currently 
evaluated as 50 percent disabling, to include the issue of a 
rating in excess of 30 for the period prior to May 25, 2005. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) prior to May 26, 2005.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  
He served as a light weapons infantryman in the Vietnam War and 
has been awarded the Combat Infantry Badge.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Cleveland, Ohio, (hereinafter RO).  The case was remanded by 
the Board in December 2000 and August 2003. 

With respect to the claim for service connection a heart 
disability to include ischemic heart disease as secondary to 
exposure to herbicides, on November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on proposed new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  These proposed presumptions were recently published in the 
federal register on August 31, 2010, but the stay remains in 
effect at the time of this writing; as such, the adjudication of 
the claim for service connection for a heart disability must be 
deferred at this time.  

In an August 2009 statement, the Veteran appears to raise a claim 
for service connection for a skin disability.  This matter has 
not been further developed for appeal and is referred to the RO 
for appropriate action.  

The issues of entitlement to an earlier effective date for TDIU 
benefits addressed in the REMAND portion of the decision below 
requires additional processing and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period beginning February 25, 1997, the Veteran's 
PTSD has resulted in the inability to establish and maintain 
effective relationships and occupational impairment due to 
difficulty in adapting to stressful circumstances in work or a 
worklike setting. 

2.  For the period beginning February 25, 1997, the Veteran's 
PTSD has not resulted in total occupational and social impairment 
due to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
one's close relatives, own occupation, or own name. 


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD for the 
period beginning February 25, 1997, are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by a June 2008 notification letter that informed the 
Veteran of the pertinent criteria for rating psychiatric 
disabilities and, although not necessary given the fact the 
appeal stems from the original grant of service connection, was 
otherwise compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

As for the duty to assist, the service treatment reports and 
voluminous VA and private clinical reports have been obtained.  
The Veteran was afforded VA psychiatric examinations in April 
1997, December 1998, June 2004, December 2006, and January 2010 
that revealed sufficient clinical information as to the severity 
of the Veteran's PTSD throughout the appeal period to determine 
the proper compensation for this disability.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim 
adjudicated herein, the duty to assist has been fulfilled with 
respect this claim.  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.

As the Veteran appealed the initial rating assigned for the PTSD 
by a June 1997 rating decision, the entire body of evidence is 
for equal consideration with respect to the claim.  Consistent 
with the facts found, the rating assigned for the condition at 
issue may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  Fenderson 
v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet 
App 505 (2007) (staged ratings are potentially applicable in 
cases not involving the assignment of an initial rating.)

According to the applicable criteria, occupational and social 
impairment due to psychiatric disabilities such as PTSD with 
occasional decrease in work efficiency and intermittent periods 
of the inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9411. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms of PTSD as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

Total occupational and social impairment from PTSD due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
one's close relatives, own occupation, or own name warrants a 100 
percent disability rating.  38 C.F.R. § 4.130, DC 9411.

As indicated, service connection for PTSD was granted by a June 
1997 rating decision.  A 30 percent rating was assigned effective 
from receipt of the Veteran's claim for service connection for 
PTSD, February 25, 1997.  Evidence then of record included 
reports from an April 1997 VA psychiatric examination, at which 
time the Veteran described stressors in Vietnam that involved him 
being afraid for his life on a regular basis, to include as a 
result of duty with lead units on ambushes and night patrols.  He 
complained about having trouble sleeping and nightmares due to 
intrusive recollections of Vietnam, and he also described 
flashbacks and intrusive thoughts about Vietnam during the day.  
The Veteran described living an isolated existence with no social 
activities and also described outbursts of anger and episodes of 
exaggerated startle response and hypervigilance.  

Upon examination in February 1997 , the Veteran spoke normally 
and was oriented to three spheres.  Memory was intact and the 
Veteran appeared to be depressed with a dysphonic mood.  His 
affect was flat and the Veteran reported a history of suicidal 
ideation.  He denied current suicidal or homicidal ideation or 
psychotic symptoms.  Impulse control appeared to be contained but 
the Veteran reported a history of being verbally and physically 
explosive.  Insight and judgment were fair.  The examiner noted 
that patients with psychiatric profiles such as the Veteran's may 
find limited enjoyment in life activities, may insulate 
themselves from society fearing that their security may be 
breached, and tend to not get along with others.  The diagnoses 
were PTSD and dysthymic disorder.

Additional evidence includes a February 1998 Social Security 
Administration (SSA) determination and psychiatric evaluations 
used in making this determination, with this determination 
finding the Veteran to be disabled for the purposes of the SSA 
from the date the Veteran stopped engaging in gainful work in May 
1996.  The disabilities suffered by the Veteran that resulted in 
this determination were listed as myocardial infarction, PTSD and 
depression.  This determination was preceded by an examination in 
September 1997 by a private psychiatrist that showed the Veteran 
reporting at that time that he could not do "anything" due to 
such symptoms as depression, restless sleep, increased 
irritability, and forgetfulness.  He also at this time informed 
the examiner about some of the effects his service in Vietnam had 
on him.  It was indicated that the Veteran had worked in the 
business department of a grocery store for 28 years but was on 
medical leave due to a heart attack. 

Upon examination in September 1997, the Veteran was neat and 
clean in appearance and cooperative, but distant, suspicious, and 
guarded.  He was oriented to three spheres and his speech was 
normal.  His mood was irritable and his affect was constricted 
and depressed.  Thought process was simplistic and limited with 
periodic confusion, and the Veteran was said to be preoccupied 
with his emotional symptoms, sense of limitation and thoughts of 
his Vietnam service.  Concentration was limited and memory was 
basically intact but the Veteran at times became forgetful and 
confused.  Judgement and insight were both limited.  

In February 1998, the Veteran and his wife submitted statements 
indicating the Veteran's PTSD had worsened since he was examined 
by VA in April 1997, with symptoms to include depression, 
anxiety, suicidal ideation, daily panic attacks, problems 
remembering, bad judgment, and an inability to get along with 
others.  

Reports from a December 1998 VA psychiatric examination reflect 
the Veteran reported being treated by private psychiatrists for 
many years with medication and psychotherapy.  He also reported 
that he had been going to a Veteran's Center once a month for 
therapy for the previous year.  The Veteran indicated that he had 
not returned to work since he was last employed in 1996, and 
reported that "[h]anging around in the house" was "all I do."  
Current psychiatric symptoms at the time were described as 
including anxiety, tension, and bad recollections of Vietnam with 
sleep disturbances.  He described having intrusive recollections 
of Vietnam at last twice a day and exaggerated startle response 
to noise, which sometimes triggered flashbacks.  The Veteran 
reported that he avoided people and that his social contacts were 
limited to family members.

Upon examination in December 1998, the Veteran was neatly groomed 
with no psychomotor abnormalities.  The Veteran was cooperative 
and his speech was soft, coherent, relevant, and articulated and 
the Veteran's thoughts were goal directed.  He admitted to past 
suicidal ideations but no current suicidal thoughts.  The 
Veteran's affect was full and his mood was labile.  Cognitive 
functioning was intact and the Veteran was oriented to all 
spheres.  The Global Assessment of Functioning  (GAF) score was 
52, which is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 
1994), discussed in Carpenter v. Brown 8 Vet. App. 240, 242 
(1995); See Richard v. Brown, 9 Vet. App. 266, 267 (1996)

The Veteran's cardiologist submitted a statement dated in January 
1999 that indicated the Veteran was totally and permanently 
disabled due to his health conditions, which the physician 
indicated included PTSD, depression, and anxiety as well as his 
heart problems.  The Veteran's wife submitted a statement in 
March 2002 also expressing her belief that the Veteran was 
unemployable, and noted that the Veteran is socially withdrawn, 
even from his family, and that he expressed suicidal thoughts.  
She reported that the Veteran on occasion would point a gun to 
her head and say, "I have killed before, and I don't care to do 
it again."  

The Veteran was afforded a VA psychiatric examination in June 
2004 that was preceded by a discussion of the pertinent 
psychiatric clinical history.  When asked about suicidal 
intention, the Veteran described such an intent to a level of 
"7/10," and he generally described a socially isolated 
existence and problems with symptoms of PTSD, to include 
nightmares of Vietnam.  Upon examination, the Veteran was 
appropriately dressed with fair hygiene and grooming.  His facial 
expression was blank and speech was clear and coherent but 
response time was slow.  Speech was very slow and delivery of 
conversation revealed numerous pauses.  Mood was tense and the 
Veteran exhibited crying spells and irritability.  Affect was 
blunted and the Veteran denied hallucinations.  He did not have 
suicidal intent but he said he did not think he would be able to 
live another five years.  Thought process and other mental status 
areas exhibited symptoms associated with what was described as 
"young thinking."  

Following the June 2004 examination, the assessment on Axis I was 
PTSD and major depressive disorder, moderate, without psychotic 
features.  The GAF score was 58, which approximates moderate 
difficulty in social, occupational, or school functioning.  The 
examiner indicated that the symptoms of PTSD, to include sleep 
impairment, irritability, difficulty with concentration, 
hypervigilance, and exaggerated startle response were "likely in 
the moderate to severe rating range since return from the war."  
It was also indicated by the examiner that the Veteran lived a 
socially restricted life to protect himself from the triggers of 
PTSD and depression.  The Veteran was said to have a loss of 
adaptability, including occupational, due to loss of 
concentration and fear of sudden noise and to have no social life 
outside of his family.  In combination with his physical 
disabilities, the examiner stated that the Veteran's occupational 
productivity would be poor.  The examiner also emphasizes that if 
the Veteran's major depression was factored into his GAF score, 
it would be much lower, to approximately 49.   

Additional evidence includes an April 2005 statement by a private 
psychiatrist who reported that he had treated the Veteran since 
1998 for PTSD and major depression and that despite adequate 
treatment, the Veteran continued to have significant panic 
attacks, flashbacks, nightmares, insomnia, and poor insight.  He 
was said to also have poor social functioning with impaired 
ability to understand.  The examiner found that these symptoms 
were all caused by PTSD due to the Veteran's participation in the 
Vietnam War, and that he could not engage in any gainful 
occupation.  

A May 26, 2005, mental outpatient clinic report resulted in the 
conclusion that the Veteran had depression secondary to PTSD.  
The Veteran was afforded another VA psychiatric examination in 
December 2006 that was preceded by a review of the clinical 
history, to include his psychiatric outpatient history.  The 
Veteran denied socializing beyond his family and said he does not 
like going out into the community.  Upon examination, the Veteran 
was appropriately dressed and clean and his speech was 
spontaneous, clear, and coherent.  There was fatigued and tense 
psychomotor activity, affect was constricted, blunted and flat 
and mood was anxious, depressed, and dysphonic.  Attention was 
intact and there were no hallucinations, or inappropriate or 
obsessive/ritualistic behaviors.  The Veteran interpreted 
proverbs appropriately and he described panic attacks.  There was 
suicidal but not homicidal ideation and fair impulse control.  No 
episodes of violence were reported and it was indicated the 
Veteran may neglect personal hygiene.  Memory was normal.  
Symptoms of PTSD were described in detail, and it was noted that 
the Veteran had been experiencing these symptoms since service 
with no periods of sustained remission.  The GAF score was 40, 
which correlates with major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood. 

The prognosis for the Veteran following the December 2006 VA 
examination was found to be poor given the duration and current 
intensity of the Veteran's symptoms.  Addressing some of the 
specific criteria for rating PTSD, the examiner found that there 
was not total occupational and social impairment due to PTSD but 
that this condition did result in deficiencies in judgment, 
thinking, family relations, work, mood, or school.  He also found 
that the Veteran's PTSD symptoms had worsened since he stopped 
working and identified increased incidents of panic attacks and 
transient disorientation when awakening related to flashbacks.  

The most recent VA psychiatric examination was completed in 
January 2010.  Again, the claims file was reviewed prior to the 
examination.  The Veteran reported daily feelings of sadness with 
little energy or motivation to complete tasks with suicidal 
ideation "every few days."  Panic attacks on average of 6 to 8 
occurrences a month were reported, generally when he awakens from 
a trauma dream when he feels hypervigilant.  He reported that he 
does not initiate contact with anybody outside of his family.  
Upon examination, the Veteran was observed to have a clean 
appearance and be appropriately dressed and to have unremarkable 
psychomotor activity.  Speech was clear and coherent and the 
Veteran was cooperative and friendly with the examiner.  Affect 
was constricted and he described his mood as being mellow the 
majority of the time due to his medications.  Attention was 
intact and he was oriented to three spheres.  Thought processes 
and content were unremarkable and there were no delusions.  
Judgment was intact.  Sleep disturbances were said to be worse 
that in the past.  There were no hallucinations or inappropriate 
behavior, but the Veteran reported obsessive/ritualistic 
behavior.  Suicidal thought without intent were said to occur 
every few days.  Impulse control was described as good and the 
Veteran reported no episodes of violence.  No problems with the 
activities of daily living were described and the Veteran 
described no episodes of violence.  Recent memory was moderately 
impaired.  

Following the January 2010 VA examination, the GAF score, said to 
include  impairment resulting from depression, was 49 and the 
prognosis was listed as guarded, particularly due to a change in 
his psychiatric medication which the Veteran said was not as 
effective as his prior medication.  With respect to the specific 
rating criteria, the examiner stated that PTSD did not result in 
total occupational impairment.  Contrary to the conclusion at the 
December 2006 VA examination, the examiner stated that PTSD did 
not result in deficiencies in judgment, thinking, family 
relations, work, mood, or school.  He was said to have reduced 
reliability and productivity due to PTSD, but the examiner stated 
that while occupational productivity was reduced due to this 
condition, the Veteran was not unemployable solely due to PTSD 
with depression.  

Following the January 2010 VA examination, a March 2010 rating 
decision increased the rating for PTSD to 50 percent effective 
from the May 26, 2005, VA outpatient treatment referenced above.  
As such, the matters for consideration are whether the criteria 
for a rating in excess of 30 percent for PTSD for the period 
prior to May 25, 2005, are met and whether the criteria for a 
rating in excess of 50 percent for the period beginning May 26, 
2005, are met.  

Examining the totality of the evidence from the date of the 
original grant of service connection for PTSD, the Board finds 
that the evidence from that time demonstrates that the Veteran's 
PTSD has resulted in the inability to establish and maintain 
effective relationships and occupational impairment due to 
difficulty in adapting to stressful circumstances in work or a 
worklike setting.  In addition, such specific criteria for a 70 
percent under 38 C.F.R. § 4.130 as deficiencies in judgment, 
thinking, family relations, work, mood, or school were found to 
exist by the examiner who conducted the December 2006 VA 
examination.  On the other hand, the Board notes that the January 
2010 VA psychiatric examination revealed that the Veteran' PTSD 
did not result in deficiencies in judgment, thinking, family 
relations, work, mood, or school, and the clinical evidence at 
some times during the appeal period does not show that all of the 
criteria for 70 percent rating for PTSD were met.  However, it is 
not expected, especially with the more fully described grades of 
disabilities such as outlined at 38 C.F.R. § 4.130, that all 
cases will show all the specified criteria for an increased 
rating.  38 C.F.R. § 4.21.  Moreover, if two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Finally, any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  As such, the Board concludes the criteria for a 70 percent 
rating for PTSD effective from February 25, 1997, are met.   

As for a rating in excess in excess of 70 percent, such a rating 
would require total occupational and social impairment from PTSD 
due to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
one's close relatives.  The VA examiners following the December 
2006 and January 2010 VA examinations specifically found that the 
Veteran's PTSD did not result in total occupational and social 
impairment, and the specific criteria for a 100 percent rating as 
listed above are not shown on the clinical evidence listed above.  
Although these specific symptoms are not controlling, they 
nevertheless describe a rather unique, profoundly impaired 
disability picture.  The evidence, including the private 
psychiatrist's statement of April 2005 and the contentions of the 
Veteran and his wife, asserting in general that PTSD renders the 
Veteran unemployable, is not sufficient for a grant of a 
schedular 100 percent rating as it does not demonstrate the types 
of symptoms contemplated by such a rating are present.  In 
addition, the Veteran's non-service connected heart disability 
has impacted the Veteran's ability to work, and the award of 
Social Security benefits included the Veteran's cardiovascular 
disability in this determination.  As such, a 100 percent rating 
for PTSD for the period from February 25, 1997, is not considered 
warranted.   

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation assigned by this decision is not inadequate.  
As indicated, a rating in excess of 70 percent is provided for 
certain manifestations of the Veteran's service-connected 
residuals, but those manifestations are not present in this case.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  


ORDER

Entitlement to an initial rating of 70 percent for PTSD for the 
period beginning February 25, 1997, is granted, subject to 
regulations governing the payment of monetary awards. 

REMAND

The record reflects the Veteran was awarded TDIU benefits in a 
March 2010 rating action, effective from May 2005.  In an April 
2010 statement, the Veteran expressed his disagreement with the 
effective date assigned for those benefits.  As such, he should 
be provided a statement of the case concerning that issue, in 
order to provide him an opportunity to perfect an appeal of it.  

Accordingly, the matter is Remanded for the following:  

1.  The RO should consider the implication 
of the Board's decision to grant an 
increased rating for PTSD, on the 
appropriate effective date for the award of 
TDIU benefits, and if any conclusion 
remains adverse, issue a statement of the 
case with respect to the claim of 
entitlement to an effective date for the 
award of TDIU benefits prior to May 2005.  
The Veteran is reminded that to vest the 
Board with jurisdiction over this issue, a 
timely substantive appeal with respect to 
this issue must be filed. 38 C.F.R. § 
20.202 (2009).  If the Veteran perfects the 
appeal as to this issue, the case should be 
returned to the Board for appellate review 
of the issue.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


